UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7627



CLIFFORD ADAM BLACKWELL,

                                              Plaintiff - Appellant,

          versus


RAYMOND SMITH, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (CA-02-141-1)


Submitted:   March 14, 2003                 Decided:   March 27, 2003


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifford Adam Blackwell, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Clifford Adam Blackwell seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).*        We have independently reviewed the record and conclude

that Blackwell has not made a substantial showing of the denial of

a constitutional right.              See Miller-El v. Cockrell,               U.S.    ,

2003       WL   431659,   at   *10    (U.S.       Feb.   25,   2003)   (No.   01-7662).

Accordingly, we deny Blackwell’s motion for a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.        See 28 U.S.C. § 2253(c) (2000).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                              DISMISSED




       *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).


                                              2